Citation Nr: 1702469	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia


THE ISSUES

1. Whether a timely claim was filed for entitlement to reimbursement or payment for the cost of private medical services and transportation provided by Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011.

2. Entitlement to reimbursement or payment for the cost of private medical services and transportation provided by Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1979.  He passed away on February [redacted], 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 determination issued by the Department of Veterans Affairs Medical Center (VAMC) in North Florida/South Georgia.  In this determination, the VAMC disapproved the Appellant's claim for reimbursement or payment for the cost of private medical services and transportation provided to the Veteran by the Satilla Regional Medical Center. 

The basis of the May 2011 adverse determination was that the Appellant did not file a timely claim for payment or reimbursement for the medical expenses that were incurred from February 22, 2011, to February [redacted], 2011.  Thus, in light of the favorable decision below with respect to the timeliness of the claim, as well as the adjudication of the underlying merits of the claim, the issue has been bifurcated as is reflected on the title page of this decision.

In October 2016, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the proceeding is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems, as well as the Veteran's paper claims file.
FINDINGS OF FACT

1.  The Veteran received transportation and medical treatment from Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011; the medical treatment was not previously authorized by VA. 

2.  On April 28, 2011, VA received a claim for payment or reimbursement for the unauthorized transportation cost and medical treatment provided to the Veteran on from February 22, 2011, to February [redacted], 2011. 

3. The Appellant filed her claim within 90 days of the Veteran's death, which occurred during his stay in the facility that included the provision of the emergency treatment.

4.  The services provided by Satilla Regional Medical Center were not authorized in advance by VA.

5.  The Veteran's symptoms at the time he presented at Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

6.  VA treatment facilities were not reasonably available for treatment of the symptoms.


CONCLUSIONS OF LAW

1.  The claim for payment or reimbursement of unauthorized transportation and medical treatment provided by Satilla Regional Medical Center to the Veteran from February 22, 2011, to February [redacted], 2011, pursuant to 38 U.S.C.A. § 1725 was timely filed.  38 U.S.C.A. § 1725 (West 2014), 38 C.F.R. § 17.1004 (d) (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment provided at Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because the claims in this case are governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Appellant has had a fair opportunity to present arguments and evidence in support of her claims for payment or reimbursement for the cost of medical treatment.  Given the favorable outcome shown below, the Board concludes that requirements for fair development of the appeal have been met.




II. Analysis

Timeliness of the Claim

The VAMC in North Florida/South Georgia relied on the provisions of 38 C.F.R. § 17.1004 (d) to deny the above claim as untimely.  This provision states:  To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: 

(1) The date that the veteran was discharged from the facility that furnished the emergency treatment;

(2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or

(3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

Further, under 38 C.F.R. § 17.1004 (b) (2016), to obtain payment or reimbursement for emergency treatment under 38 U.S.C. § 1725, a claimant must submit to the VA medical facility of jurisdiction a completed standard billing form (such as UB92 or a HCFA 1500).  

In this case, the Veteran received unauthorized medical transportation and treatment from Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011.  The Veteran passed away on February [redacted], 2011, during his stay at Satilla Regional Medical Center.  The Appellant filed a Health Insurance Claim Form (HCFA) 1500 on April 28, 2011, 62 days after the Veteran's death.  Thus, the Appellant submitted a completed standard billing form within 90 days of the Veteran's death, where the death occurred "during the stay in the facility that included the provision of the emergency treatment."  In addition, the Board notes that the decision letter informing the Appellant that her claim was denied due to untimely filing was issued on May 17, 2011, which is 81 days after the Veteran's death, and still within the allotted 90-day time period. 

Reimbursement

The Appellant is claiming entitlement to payment or reimbursement of private medical expenses incurred from Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011.  

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, when a veteran receives treatment at a non-VA facility without prior authorization, VA must reimburse the veteran for the reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the veteran under the authority so long as certain statutory and regulatory requirements are met.  

As stated above, the VAMC determined that the Appellant did not file a timely claim, and did not adjudicate the claim on the merits.  Nevertheless, due to the favorable outcome of the claim, the Board finds it appropriate to adjudicate the Appellant's right to payment of reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

In this case, there is no evidence or allegation that the Veteran's treatment at Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011, involved care for a service-connected disability or for a nonservice-connected disability aggravating an adjudicated service-connected disability.  Additionally, at the time of his death on February [redacted], 2011, the Veteran was not service-connected for any disabilities.  Hence, at the time of treatment from February 22, 2011, to February [redacted], 2011, the Veteran did not have a service-connected disability, and he was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Under these circumstances, the provisions of 38 U.S.C.A. § 1728 do not apply.

The criteria set forth in 38 U.S.C.A. § 1725 provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility for those Veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment; and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 

"Emergency treatment" under the statute is defined as medical care or services furnished when (A) VA or other federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) only until such time as the Veteran can be transferred safely to a VA or other federal facility. 38 U.S.C.A. § 1725 (f)(1).

The implementing regulation, 38 C.F.R. § 17.1002(b), provides that the "emergency treatment" standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

As a reference point, an emergency is also defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted). 

An example of when VA or other federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable is when a Veteran is brought to a hospital in an ambulance and the ambulance personnel determine that the nearest available appropriate level of care is at a non-VA medical center.  See 38 C.F.R. § 17.1002 (c). 

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the Veteran's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available government facilities.  38 C.F.R. § 17.130. 

In order to obtain reimbursement for non-VA emergency services furnished to a Veteran for nonservice-connected conditions, all of the criteria in § 1725 and its implementing regulations must be satisfied.  See 38 C.F.R. §§ 17.100-17.1008. 

Here, the Veteran is shown to have been an active VA health-care participant.  In this regard, the Veteran was treated at the Malcom Randall Hospital in Gainesville, Florida, for all problems, most recently on February 12, 2011, when he had thyroid surgery.  He had no other insurance, and would be personally liable to pay the medical expenses.

The basic facts in this case are not in dispute.  The evidence shows that on February 22, 2011, the Veteran collapsed in his daughter's backyard from a heart attack.  Emergency respondents transported the Veteran to the nearest hospital, Satilla Regional Medical Center, where he was admitted to the Intensive Care Unit (ICU).  The Veteran remained in the ICU from the time he was admitted on February 22, 2011, to the time of his death on February [redacted], 2011; he never regained consciousness.  

The Board takes judicial notice of the fact that the VAMC in Gainesville, Florida, is significantly farther from the Veteran's residence than Satilla Regional Medical Center.  See Smith v. Derwinski, 1 Vet.App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing FED. R. EVID. 201 (b))).  Thus, given the relative distance of the travel involved, as well as the urgency of the Veteran's medical condition, the Board finds that the VA Emergency Room in Malcom Randall Hospital in Gainesville, Florida, was not feasibly available as a treatment option at the time that the Veteran required emergency care for his collapse on February 22, 2011, and through February [redacted], 2011.

The implementing regulation for 38 U.S.C.A. § 1725 clearly requires a review of the evidentiary record to determine whether the Veteran's assessment to seek non-VA medical treatment would be consistent with that of a prudent person in similar circumstances. See 38 C.F.R. § 17.1002 (b).  In this case, the Veteran collapsed in his daughter's yard, emergency respondents were called and administered emergency services, and transported the Veteran to Satilla Regional Medical Center.  The Board finds that these statements are credible and specifically corroborated by emergency room physicians.  His collapse on February 22, 2011, was sufficient to warrant immediate medical evaluation and initiate treatment. 

Given that the Veteran collapsed and was administered emergency services before being taken to the nearest hospital, where he was admitted to the ICU until his death on February [redacted], 2011, it would appear that the Veteran acted as a reasonably prudent person would have in similar circumstances by seeking immediate medical attention at the nearest emergency room facility from February 22, 2011, to February [redacted], 2011.  As the remaining requirements of 38 U.S.C.A. § 1725 have been met, the Board resolves reasonable doubt in favor of the Appellant by finding that she is entitled to payment or reimbursement for medical treatment under 38 U.S.C.A. § 1725 in connection with the emergency transportation and treatment of the Veteran rendered at the Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The claim for entitlement to payment under 38 U.S.C.A. § 1725 for medical expenses and transportation services provided by Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011, was timely filed.

The claim of entitlement to payment or reimbursement for the cost of medical treatment provided at Satilla Regional Medical Center from February 22, 2011, to February [redacted], 2011, is granted, subject to controlling regulations governing the payment of monetary awards.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


